DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Preliminary Amendment
The Preliminary Amendment, filed on 10/18/2019, has been acknowledged.
	1. Title and Specification:
The Amendments to Title and Specification, filed on 10/18/2019 in the Preliminary Amendment, have been accepted.

2. Abstract:
The Amendment to Abstract, filed on 10/18/2019 in the Preliminary Amendment, has been accepted.

		3. Status of Claims:
		Claims 3-4 have been newly added.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“oil supply member” in claims 1 and 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “oil supply member” in claims 1 and 3 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “member” coupled with functional language “communicating” and “being attached” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “member” is “a nonce word or a verbal construct that is not recognized as the name of structure” and is merely a substitute for the term “means” associated with functional language. Hence, the term “member” acts as a generic place holder for the term “means” and would not be recognized by one of ordinary skill in the art as being sufficiently definite structure for performing the claimed function. See MPEP § 2181(I)(A).  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 and 2-4 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“oil supply member is able to include a first oil supply member  51 having a first supply passage 51b and a first injection hole 51c or a second oil supply member  52 having a second supply passage 52b and a second injection hole 52c” (See Paragraphs [0035]-[0037] of the Specification).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/301,535 filed on November 14, 2018. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application recites all of the limitations required in the claims of the instant application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Copending Application Number 
16/301535
(Amendment filed on 12/29/2020)
Application Number 
16/606497

Claim

Claim

1
















6/1
An electric turbomachine comprising: 

a motor housing;

a rotary shaft rotationally supported in the motor housing by a rolling bearing; 

an impeller connected to one side of the rotary shaft in an axial direction; and 
an electric motor that is accommodated in the motor housing and rotates the rotary shaft, 

a stator, wherein the oil supply member is located between the stator and the rolling bearing.





wherein the rolling bearing includes an inner race fixed to the rotary shaft, an outer race arranged outward from the inner race, and a rolling element arranged between the inner race and the outer race,


the motor housing includes an oil supply unit supplied with lubricant, wherein the oil supply unit is integrally formed in the motor housing such that a part of the motor housing defines an oil passage of the oil supply unit, wherein a tubular oil supply member is attached to the oil supply unit, and



wherein the oil supply member includes

a supply passage that extends inside the oil supply member in an axial direction of the oil supply member in communication with the oil supply unit at a first end of the oil supply member, and

an ejection hole configured to be in communication with the supply passage and eject the lubricant toward a portion between the inner race and the outer race of the rolling bearing.







1
An electric supercharger comprising: 

a housing; 

a rotary shaft rotatably supported in the housing via a rolling bearing; 


an impeller connected to a first end side of the rotary shaft in an axial direction thereof; and 
an electric motor rotating the rotary shaft and accommodated in the housing, 

the electric motor including a cylindrical stator around which a coil is wound, the stator having a stator core and coil ends which each form a part of the coil and extend from opposite end surfaces of the stator core located in the axial direction of the rotary shaft, 

wherein the rolling bearing has an inner ring fixed to the rotary shaft, an outer ring disposed outside the inner ring, and a rolling element interposed between the inner ring and the outer ring,
 

the housing has an oil supply portion to which lubrication oil is supplied, and disposed above the electric motor in the gravity direction, the oil supply portion has attached thereto an oil supply member which has a pipe-like shape, disposed in a space between the electric motor and the housing in the axial direction of the rotary shaft, 

the oil supply member has: 


a supply passage communicating with the oil supply portion and extending in an axial direction of the oil supply member through the oil supply member; [[


an injection hole communicating with the supply passage and from which the lubrication oil is injected to the space between the inner ring and the outer ring of the rolling bearing, and
 
the housing has therethrough oil supply holes communicating with the oil supply portion and disposed so as to overlap with the coil ends in a radial direction of the rotary shaft.  


Thus it is apparent that the more specific copending application claim 1 encompasses application claim 1.  Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Note that since Application claim 1 is anticipated by copending application claim 14and since anticipation is the epitome of obviousness, then Application claim 1 is obvious over the copending application claim 1.

Drawings
1. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “… size of each of the oil supply holes is increased as extending from the oil supply portion toward the coil end” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

2. The drawings are objected to under 37 CFR 1.83(a) because they fail to show “… size of each of the oil supply holes/ of each oil supply hole is increased as extending from the oil supply portion toward the coil end…” in Paragraphs [0009], [0040], [0047], and [0050]) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim’s Suggestions
Claim 1 is suggested to be revised as following to clarify and to maintain consistency of the claimed limitations; as well as, to address punctuations and grammatical errors.
1. An electric supercharger comprising: 
a housing; 
[[
an impeller connected to a first end side of the rotary shaft in an axial direction thereof; [[
an electric motor rotating the rotary shaft and accommodated in the housing [[; 
wherein the electric motor [[including]] includes a cylindrical stator around which a coil is wound [[;  
wherein the cylindrical stator having a stator core and coil ends which each forms a part of the coil and extends from opposite end surfaces of the stator core located in the axial direction of the rotary shaft [[; and
		a rotary shaft rotatably supported in the housing via a rolling bearing;
wherein the rolling bearing has an inner ring fixed to the rotary shaft, an outer ring disposed outside the inner ring, and a rolling element interposed between the inner ring and the outer ring [[;  
wherein the housing has an oil supply portion to which lubrication oil is supplied, and disposed above the electric motor in the gravity direction [[;
wherein the oil supply portion has attached thereto an oil supply member which has a pipe-like shape, disposed in a space between the electric motor and the housing in the axial direction of the rotary shaft [[;  
wherein the oil supply member has: 
a supply passage communicating with the oil supply portion and extending in an axial direction of the oil supply member through the oil supply member; [[
an injection hole communicating with the supply passage and from which the lubrication oil is injected to the space between the inner ring and the outer ring of the rolling bearing[[;  and 
the housing has therethrough oil supply holes communicating with the oil supply portion and disposed so as to overlap with the coil ends in a radial direction of the rotary shaft.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 rejected under 35 U.S.C. 103 as being unpatentable over Garrard et al. (Pub. Number US 2014/0056726 A1), in view of Kitada (Pub. Number JP 2006-009685 A).
Garrard discloses an electric supercharger (12) comprising: 
a housing (Read as 72, 73) (See Figure 2); 
a rotary shaft (60) rotatably supported in the housing (Read as 70) via a rolling bearing (76, 78) (See Figure 2);  
an impeller (62) connected to a first end side of the rotary shaft (60) in an axial direction thereof (See Figure 2); and 
an electric motor (20) rotating the rotary shaft (60) and accommodated in the housing (Read as 70), 
the electric motor (20) including a cylindrical stator (Not Numbered) around which a coil is wound (Not Numbered), 
the stator having a stator core (130) and coil ends which each form a part of the coil and extend from opposite end surfaces of the stator core (130) located in the axial direction of the rotary shaft (60) (See Figure 2); 
the housing (72, 73) has an oil supply portion (82) to which lubrication oil is supplied, and disposed above the electric motor (20) in the gravity direction, the oil supply portion (82) has attached thereto an oil supply member (via 80, 92, 94, 96) which has a pipe-like shape, disposed in a space (Not Numbered) between the electric motor (20) and the housing (Read as 72, 73) in the axial direction of the rotary shaft (See Figure 2);  
the oil supply member (via 80, 92, 94, 96) has: 
a supply passage communicating with the oil supply portion (82) and extending in an axial direction of the oil supply member (via 80, 92, 94, 96) through the oil supply member (via 80, 92, 94, 96); 
an injection hole (Not Numbered) communicating with the supply passage and from which the lubrication oil is injected to the space [[between the inner ring and the outer ring]] of the rolling bearing (76, 78), and 
the housing (72, 73) has therethrough oil supply holes communicating with the oil supply portion (82) and disposed so as to overlap with the coil ends in a radial direction of the rotary shaft (60) (See Figure 2, Paragraphs [0024]-[0031]);
 (Re. Cl. 3) wherein the oil supply member is attached to the housing by press-fitting; and
(Re. Cl. 4) wherein the injection hole from which the lubrication oil is injected faces the rolling bearing (76, 78) (Via 86) in the axial direction of the rotary shaft (60) (See Figure 2).
However, Garrard fails to disclose the structural details of the rolling bearing.
Kitada teaches that it is conventional in the art of electric motor assisted superchargers having an oil supply means, to utilize the rolling bearing (6) having an inner ring (62) fixed to the rotary shaft (4), an outer ring (61) disposed outside the inner ring (62), and a rolling element (63) interposed between the inner ring (62) and the outer ring (61) (See Figure 2, Paragraph [0024]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the structural details of the rolling bearing, to improve the performance efficiency of the Garrard electric supercharger/turbocharger, since the use thereof would have decreased the vibration of a shaft as the shaft is operating in high speed.  
Note: 
The oil supply member being attached to the housing by press-fitting, in particular turning is a product by process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claims 1 and 3-4 rejected under 35 U.S.C. 103 as being unpatentable over Hippen et al. (Pub. Number US 7,946,118 B2), in view of Kitada (Pub. Number JP 2006-009685 A).
Hippen discloses an electric supercharger comprising: 
a housing (3010) (See Figure 11); 
a rotary shaft (5000) rotatably supported in the housing (3010) via a rolling bearing (3100, 3120) (See Figure 11);  
an impeller (2080, 4080) connected to a first end side of the rotary shaft (5000) in an axial direction thereof (See Figure 11); and 
an electric motor (3000) rotating the rotary shaft (500) and accommodated in the housing (3010), 
the electric motor (3000) including a cylindrical stator (3220) around which a coil is wound (Read as 3240), 
the stator having a stator core (3220) and coil ends which each form a part of the coil and extend from opposite end surfaces of the stator core (3220) located in the axial direction of the rotary shaft (5000) (See Figure 11); 
the housing (3010) has an oil supply portion (3020, 3400) to which lubrication oil is supplied, and disposed above the electric motor (3000) in the gravity direction, the oil supply portion (3020) has attached thereto an oil supply member (3040, 3060) which has a pipe-like shape, disposed in a space (Not Numbered) between the electric motor (3000) and the housing (3010) in the axial direction of the rotary shaft (5000) (See Figure 11);  
the oil supply member (3040, 3060) has: 
a supply passage communicating with the oil supply portion (3020, 3400) and extending in an axial direction of the oil supply member (3040, 3060) through the oil supply member (3040, 3060) (See Figure 11); 
an injection hole (Not Numbered) communicating with the supply passage and from which the lubrication oil is injected to the space [[between the inner ring and the outer ring]] of the rolling bearing (3100, 3120), and 
the housing (3010) has therethrough oil supply holes (3440)  communicating with the oil supply portion (3400) and disposed so as to overlap with the coil ends in a radial direction of the rotary shaft (5000) (See Figure 11, Column 10, lines 5-33);
 (Re. Cl. 3) wherein the oil supply member is attached to the housing by press-fitting; and
(Re. Cl. 4) wherein the injection hole from which the lubrication oil is injected faces the rolling bearing (3020, 3400) in the axial direction of the rotary shaft (5000) (See Figure 11).
However, Hippen fails to disclose the structural details of the rolling bearing.
Kitada teaches that it is conventional in the art of electric motor assisted superchargers having an oil supply means, to utilize the rolling bearing (6) having an inner ring (62) fixed to the rotary shaft (4), an outer ring (61) disposed outside the inner ring (62), and a rolling element (63) interposed between the inner ring (62) and the outer ring (61) (See Figure 2, Paragraph [0024]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the structural details of the rolling bearing, to improve the performance efficiency of the Hippen electric supercharger/turbocharger, since the use thereof would have decreased the vibration of a shaft as the shaft is operating in high speed.  

Note: 
The oil supply member being attached to the housing by press-fitting, in particular turning is a product by process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over either Garrard et al. (Pub. Number US 2014/0056726 A1) or Hippen et al. (Pub. Number US 7,946,118 B2), in view of Kitada (Pub. Number JP 2006-009685 A), and further in view of Design choice
	The modified Garrard/Hippen device discloses the invention as recited above; however fails to disclose a size of each of the oil supply holes being increased as extending from the oil supply portion toward the coil end.  
One having an ordinary skill in the turbocharger art, would have found a size of each of the oil supply holes being increased as extending from the oil supply portion toward the coil end as a matter of design choice depending on the requirement/arrangement of the supercharger/turbocharger.  Moreover, there is nothing in the record which establishes that the claimed size of each of the oil supply holes, presents a novel of unexpected result (See In re Kuhle, 526 F. 2d 553, 188 USPQ 7 (CCPA 1975)). 



Information Disclosure Statement
The information disclosure statement (PTO-1449) submitted on 17 July 2007 has been acknowledged and placed in the file. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. An initialized copy is attached hereto.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shibui et al. (Patent Number US-8001781-B2) relates to a motor driven supercharger having a thrust bearing.

Prusinski et al. (Patent Number US-7360361-B2) relates to an electrically controller turbocharger having a lubricating system which utilizes scavenged air from the compressor to draw lubricating oil and to provide pressure to the oil seals of the motor cavity.

Halami et al. (Patent Number US-5605045-A) relates to a turbocharging system with an integral assisting electric motor and cooling system.

Kawamura (Patent Number US- 4884406-A) relates to an assisting electric motor turbocharger having bearings being lubricated with a lubricating oil to prevent carbonization of the lubricating oil and seizure of the bearings.
Maeda (Pub. Number JP-2008128112-A) relates to an electrically driven supercharger having lubricating oil being supplied to an end surface along a shaft.

Kitada (Pub. Number JP-2008095650-A) relates to a cooling structure for an electrically driven supercharger having lubricating oil being supplied to a bearing electric motor.

Kitada (Pub. Number JP-2007309101-A) relates to a cooling structure for an electrically driven turbocharger having an oil unit dispersing a lubricating oil after passing thrust bearing towards coil of electric motor.

Igarashi et al. (Pub. Number JP-2003293785-A) relates to an assisting electric motor turbocharger having a fuel supply unit being supplied into coolant flow path to cool the motor which drives a compressor and a turbine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI BA TRIEU whose telephone number is (571)272-4867.  The examiner can normally be reached on M-T 5:45 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAI BA TRIEU/Primary Examiner, Art Unit 3746
February 16, 2021